UNITED STATES BANKRUPTCY COURT Exhibit 99.1 NORTHERN DISTRICT OF GEORGIA NEWNAN DIVISION } CASE NUMBER } 02-10835 } The NewPower Company, et. al. } JUDGE W. Homer Drake, Jr. } DEBTORS } CHAPTER 11 DEBTOR'S MONTHLY FINANCIAL REPORTS (BUSINESS) FOR THE PERIOD FROM4/30/2008 to 5/31/2008 Comes now the above-named debtor and files its Periodic Financial Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015. Paul Ferdinands Attorney for Debtor Debtor's Address Attorney's Address and Phone Number and Phone Number P.O. Box 17296 191 Peachtree St. Stamford, Ct 06907 Atlanta, GA 30303 Tel: (203) 329-8412 Tel: (404) 572-4600 NewPower Holdings, Inc. Case Number:02-10835 Post Petition Totals For Period fromApril 30, 2008 to May 31, 2008 Opening Cash Balance -4/30/08 $ 1,187 Inflows: Customer Collections Collateral Returned -Sureties -SecurityDeposits Sale Proceeds/Interest Income/Other 1 Total Inflows 1 Distribution of Outflows Outflows: NewPower The NewPower Post Petition: Holdings, Inc. Company Professionals - Bankruptcy 13 13 Consulting Fees Lockbox Fees 1 1 Supplies & Misc Rent 1 1 Insurance Utilities (Heat, Hydro, Phone, etc.) 0 0 Payroll (inlcuding tax payments & fees) 11 11 T&E Reimbursements State Tax Payments Distribution to Equity Total Outflows 26 26 Net Cash Flows (25) Closing Cash Balance $ 1,162 Amount of Cash Balance inReserve for Classes 8 -12 Attachment 1 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Receivable Aging and Reconciliation For Period fromApril 30, 2008 to May 31, 2008 Amounts in $000's Accounts Receivable at Petition Date: $ 75,200 Beginning of Month Balance*- Gross $ 13,476 (per4/30/08 G/L) PLUS:Current Month New Billings - LESS:Collections During the Month - End of Month Balance - Gross $ 13,476 (per 5/31/08 G/L) Allowance for Doubtful Accounts (13,476) End of Month Balance - Net of Allowance $ - Note: The accounts receivable aging below relates only to deliveries to customers subsequent to the June 11, 2002 petition date. AR Aging for Post Petition Receivables Current > 30 days > 60 days Total $ - $ - $ 111 $ 111 Attachment 2 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Payable and Secured Payments Report For Period fromApril 30, 2008 to May 31, 2008 Amounts in $000's See attached System Generated A/P reports as of 5/31/2008(Attachments 2A and 2B). Beginning of Period Balance $ 60 (per4/30/08 G/L) PLUS:New Indebtedness Incurred 15 LESS:Amounts Paid on A/P& taxes (15) End of Month Balance $ 60 (per 5/31/08 G/L) The NewPower Company Vendor Balance Detail May 31, 2008 Exhibit 2A Type Date Amount Balance Arkadin, Inc. 0.00 Bill 5/7/2008 50.33 50.33 Bill Pmt -Check 5/7/2008 -50.33 0.00 Bill 5/27/2008 25.78 25.78 Bill Pmt -Check 5/27/2008 -25.78 0.00 Total Arkadin, Inc. 0.00 0.00 AT&T 0.00 Bill 5/7/2008 281.00 281.00 Bill Pmt -Check 5/7/2008 -281.00 0.00 Bill 5/27/2008 138.58 138.58 Bill Pmt -Check 5/27/2008 -138.58 0.00 Total AT&T 0.00 0.00 epiq Systems 0.00 Bill 5/7/2008 387.49 387.49 Bill Pmt -Check 5/7/2008 -387.49 0.00 Bill 5/27/2008 383.04 383.04 Bill Pmt -Check 5/27/2008 -383.04 0.00 Total epiq Systems 0.00 0.00 Iron Mountain Off-Site Data Protection 0.00 Bill 5/7/2008 499.85 499.85 Bill Pmt -Check 5/7/2008 -499.85 0.00 Total Iron Mountain Off-Site Data Protection 0.00 0.00 JPMorgan Chase 0.00 Bill 5/7/2008 0.00 0.00 Bill 5/7/2008 152.42 152.42 Bill Pmt -Check 5/7/2008 -152.42 0.00 Bill 5/27/2008 649.56 649.56 Bill Pmt -Check 5/27/2008 -649.56 0.00 Total JPMorgan Chase 0.00 0.00 Kaster Moving Co. Inc. 0.00 Bill 5/7/2008 82.50 82.50 Bill Pmt -Check 5/7/2008 -82.50 0.00 Total Kaster Moving Co. Inc. 0.00 0.00 King and Spalding 0.00 Bill 5/7/2008 242.50 242.50 Bill 5/7/2008 7,057.90 7,300.40 Bill Pmt -Check 5/7/2008 -7,300.40 0.00 Total King and Spalding 0.00 0.00 Page 1 of 4 The NewPower Company Vendor Balance Detail May 31, 2008 Exhibit 2A Type Date Amount Balance U.S. Trustee Program Payment Center 0.00 Bill 5/7/2008 4,622.43 4,622.43 Bill 5/7/2008 325.00 4,947.43 Bill Pmt -Check 5/7/2008 -4,947.43 0.00 Total U.S. Trustee Program Payment Center 0.00 0.00 TOTAL 0.00 0.00 14,898.38 -14,898.38 Page 2 of 4 The NewPower Company Unpaid VendorSummary May 31, 2008 Exhibit 2B Name Balance Franchise Tax Liability 55,465.82 Payroll Tax Liablility 4,436.78 59,902.60 Attachment 3 NewPower Holdings, Inc. Case Number: 02-10835 Inventroy and Fixed Assets Report For Period fromApril 30, 2008 to May 31, 2008 Amounts in $000's Inventory Report Inventory Balance at Petition Date $ 15,587 Inventory at Beginning of Period $ - (per4/30/08 G/L) PLUS:Inventrory Purchased - LESS:Inventory Used or Sold - End of Month Balance $ - (per 5/31/08 G/L) Inventory is generally costed at the lower of cost or market.By the end of July 2002 we had sold all of our gas inventory either to retail customers or financial buyers as part of our asset sales. Fixed Asset Report Book Value at Petition Date $ 1,238 Our fixed assets at petition date consisted of office furniture and equipment.These assets were transferred to our lessor in June 2002 as part of the settlement of our lease obligation. Fixed Assets at Beginning of Period $ - Less:Depreciation Expense - Less:Dispositions - Add:Purchases - Fixed Assets at End of Period $ - Attachment 4 Page 1 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2008-5/31/2008 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Concentration Account Account Number: Purpose of Account: Concentration Account Beginning Balance $ 91,983.58 Total Deposits $ 100,025.00 Includes transfer from Money Market Total Payments $ 22,180.15 Closing Balance $ 169,828.43 Service Charges First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Page2 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2008-5/31/2008 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: Money Market Beginning Balance $ 112,593.59 Total Deposits $ 730.46 Interest Income Total Payments $ 103,931.78 $100k transfer to Concentration account plus Payroll Taxes Closing Balance $ 9,392.27 Service Charges $ - First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Page3 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 5/01/2008-5/31/2008 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: The New Power Company Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $0.00 Total Deposits $20,983.21 Total Payments $20,983.21 Closing Balance $0.00 Service Charges N/A First Check issued this Period 201212 Last Check issued this Period 201223 Voided Checks Total # of checks issued this Period 12 Electronic Payments EP 1 thruEP 4 The New Poer Company 6/30/03 Check Detail May 2008 Exhibit 5 Num Date Name Original Amount 201213 5/7/2008 AT&T 281.00 201214 5/7/2008 epiq Systems 387.49 201215 5/7/2008 Iron Mountain Off-Site Data Protection 499.85 201216 5/7/2008 Kaster Moving Co. Inc. 82.50 201217 5/7/2008 King and Spalding 7,300.40 201218 5/7/2008 U.S. Trustee Program Payment Center 4,947.43 201219 5/7/2008 Arkadin, Inc. 50.33 201220 5/7/2008 JPMorgan Chase 152.42 wire 5/14/2008 United States Treasury 3,931.76 201221 5/14/2008 CT Commissioner of Revenue Services 504.16 201222 5/14/2008 M. Patricia Foster 3,388.81 EP1 5/27/2008 Arkadin, Inc. 25.78 EP2 5/27/2008 AT&T 138.58 EP3 5/27/2008 epiq Systems 383.04 EP4 5/27/2008 JPMorgan Chase 649.56 201223 5/30/2008 M. Patricia Foster 3,388.82 Attachment 6 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Tax Report For Period fromApril 30, 2008 to May 31, 2008 Amounts in $000's Taxes Paid During the Month Employment Taxes 3.9 Connecticut State Tax Taxes Owed and Due Payroll Tax Liability 4.4 Attachment 7A NewPower Holdings, Inc. Case Number: 02-10835 Summary of Officer Compensation / Summary of Personnel and Insurance Coverages For Period fromApril 30, 2008 to May 31, 2008 Amounts in $000's Summary of Officer Compensation See supplemental attachment. Personnel Report Full Time Part Time # of Employees at beginning of period 1 # hired during the period - - # terminated/resigned during period - - # employees on payroll - end of period 0 1 # of employees on temporary consulting assignments 0 Confirmation of Insurance See supplemental attachment.* * Omitted Payments made to insiders 4/01/08 - 4/30/08 Attachment 7B (Supplemental) Payments are in gross amts Title Amount Date Type M. Patricia Foster President & CEO $ 5,208.33 5/15/2008 Salary for pay period 5/01 -5/15 $ 5,208.33 5/31/2008 Salary for pay period 5/16 -5/31 $ 10,416.67 Attachment 8 NewPower Holdings, Inc. Case Number: 02-10835 Significant Developments During Reporting Period For Period fromApril 30, 2008 to May 31, 2008 none
